J-S23029-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: M.P., A MINOR                       :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: M.P.                            :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 1752 WDA 2018

               Appeal from the Order Entered November 19, 2018
       In the Court of Common Pleas of Allegheny County Family Court at
                        No(s): CP-02-AP-0000063-2018

BEFORE:      BENDER, P.J.E., NICHOLS, J., and COLINS, J.*

MEMORANDUM BY NICHOLS, J.:                                 FILED MAY 24, 2019

        M.P. (Father) appeals from the order dated November 14, 2018, and

entered November 19, 2018, which granted the petition of the Allegheny

County Office of Children, Youth, and Families (CYF) to terminate his parental

rights to his minor daughter, M.P., born in April 2016 (Child).1 We affirm.

        Mother and Father were known to CYF before Child’s birth, and it was

alleged that Mother’s parental rights as to three other children had been




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
1 There is no indication that Father and Child’s mother, L.C. (Mother), were
married. Mother consented to the termination of her parental rights, has not
appealed, and is not a party to the instant appeal. Father reported that he
has four children, each with different mothers, including Child. Father’s other
children were not subjects of the underlying proceeding.
J-S23029-19



terminated.2 Pet. For Involuntary Termination of Parental Rights, 3/13/18, at

9. CYF had concerns regarding domestic abuse between Father and Mother,

Father’s drug and alcohol abuse, and Father’s untreated mental health issues.

Id. at 43. Father also had a criminal record.

        Immediately after Child’s birth, CYF obtained an emergency custody

authorization for Child and took custody of Child.3 Id. at 39-43. On May 16,

2016, Child was adjudicated dependent.

        Father was subsequently incarcerated from May 2016 to July 2016, and

then from September 2016 to April 2017. Id. at 43-44, 49, 52. On September

8, 2017, the trial court changed Child’s permanency goal to adoption based,

in part, on Father’s failure to contact CYF and his lack of progress on the family

service plan.4




____________________________________________


2 At the hearing, it was alleged that Father had his parental rights terminated
to two of his other children. See N.T., 11/14/18, at 42-43. It is unclear
whether that allegation referred to Father’s other children or Mother’s other
children. However, there is no indication in the record that CYF sought a
finding of aggravated circumstances against Father based on a prior
involuntary termination of parental rights. Furthermore, CYF did not allege
that Father had his parental rights terminated to his other children in its
petition to terminate Father’s rights to Child.
3   Father was present at Child’s birth. N.T., 11/14/18, at 39-40, 44.
4   It does not appear that Father appealed the goal change order.




                                           -2-
J-S23029-19



       On March 13, 2018, CYF filed a petition seeking to terminate Father’s

parental rights to Child. On October 22, 2018, CYF filed a petition to confirm

consent to termination of parental rights on behalf of Mother.

       On November 14, 2018, the court convened a hearing on the petitions.

Heidi Hysong and Shawnna Crago, both CYF caseworkers, and Terry O’Hara,

Ph.D., testified in support of the petition. Father was present with his counsel.

Father and Mary Safran, a parenting class instructor, testified on Father’s

behalf. Jonathan Budd, Esq., represented Child as guardian ad litem and legal

counsel. Attorney Budd averred that Child was too young to express her legal

preferences on the record. See In re T.S., 192 A.3d 1080, 1092 (Pa. 2018).5

       Ms. Hysong testified that she was assigned to Child’s case from October

2017 to May 2018. N.T., 11/14/18, at 39-40. Ms. Hysong noted that Child

has been in pre-adoptive kinship foster care with Maternal Grandparents since

she was seven months old. Id. at 78-79, 102. Maternal Grandparents also

care for Child’s older siblings, with whom Child is close. Id. Child has a very



____________________________________________


5 In T.S., the Pennsylvania Supreme Court held that where a child is too young
to express a legal preference, there is no conflict between a child’s best and
legal interests. T.S., 192 A.3d at 1092-93 (discussing In re Adoption of
L.B.M., 161 A.3d 172 (Pa. 2017)). Under such circumstances, a guardian ad
litem may serve dual roles and satisfy the child’s right to counsel in involuntary
termination proceedings. Id.; see also 23 Pa.C.S. § 2313(a). Here, Child
was approximately two years and seven months old at the time of the hearing.
See N.T., 11/14/18, at 3-4. Therefore, she was too young to express her
preferences, and Attorney Budd’s representation satisfied the requirement
that legal counsel be appointed for Child. See T.S., 192 A.3d at 1092-93.


                                           -3-
J-S23029-19



positive relationship with Maternal Grandparents, who meet all of her

educational, psychological, and developmental needs. Id. at 80-82.

      When assigned to the case, Ms. Hysong sent letters to several addresses

for Father informing him that she was the new caseworker. Id. at 58. At

some point, Father provided his correct address. Id. However, Father had

no contact with Ms. Hysong or CYF before December 1, 2017. Id. at 60.

      Ms. Hysong testified that she first spoke to Father on December 1, 2017,

at a hearing for one of Father’s other children. Id. at 58-59, 63. Ms. Hysong

testified that she then personally communicated Father’s goals as (1) being

evaluated for drug and alcohol issues, (2) maintaining sobriety and contact

with CYF, (3) attending parenting classes, domestic violence counseling, and

an Allegheny Forensic Associates (AFA) evaluation to determine if visitation

could take place, and (4) visiting Child. Id. at 60. Additionally, a goal to

obtain housing was set. See id. Ms. Hysong indicated that Father completed

an evaluation for drug and alcohol issues and a parenting class. Id. 60-64.

      According to Ms. Hysong, the only contact Father had with Child was

during an interactional evaluation in February of 2018. Id. at 77. Father did

not send any letters, cards, or gifts to Child. He did not attend Child’s medical

appointments. Id. at 77-78. At no point did Father ask to have Child placed

in his custody. Id. at 77. Ms. Hysong stated that there was no parental bond

between Father and Child. Id. at 82-83.

      Ms. Crago testified that she was assigned to Child’s case from May 2018

through the hearing date. Id. at 103. Father contacted her only to verify a

                                      -4-
J-S23029-19



visitation time. Id. at 114. Although Father attended two visits with Child

since Ms. Crago took over the case, both visits occurred after the termination

petition was filed. Id. at 118-19. In Ms. Crago’s opinion, termination would

best serve Child’s needs and welfare because Father did not demonstrate a

desire or intent to parent her, while Maternal Grandparents provide Child with

a loving, safe environment that meets her needs. Id. at 120-21, 125-26.

      Dr. O’Hara testified that he performed psychological evaluations of

Child, Father, and Maternal Grandparents.        Id. at 134-35.      Dr. O’Hara

diagnosed Father with “antisocial personality disorder; rule out of intermittent

explosive disorder; also spouse or a partner violence, physical, confirmed;

subsequent encounter; and a rule out of cannabis use disorder . . . .” Id. at

139. Dr. O’Hara suggested that Father was at risk for future violent behavior

in light of his criminal history and mental health issues. Id. at 143. Dr. O’Hara

noted that Father interacted affectionately with Child, but opined that Father

was not able to care for Child appropriately. Id. at 145, 188-91. Additionally,

Dr. O’Hara saw no evidence of a parent/child bond between Father and Child

and concluded that it would not harm Child if Father’s parental rights were

terminated. Id. at 147, 156-57.

      Father testified that due to his intermittent incarceration, he was not

able to remain in consistent contact with CYF. Id. at 166-87. Father was

attempting to recover from addiction and had attended domestic violence

counseling and parenting classes. Id. at 173-76. Father explained that he

did not seek custody of Child, noting:

                                      -5-
J-S23029-19


      . . . I want my daughter. I’d love to have her 24/7. Yes, I would
      -- more than anything in the world to love that, but I was just
      trying to be more realistic and ask for something that’s more
      reasonable. That’s all. That’s all it was. Because I want her in
      my life. Yeah, I do, as much as I can get her in my life. So I just
      wanted to start off small and try to work my way up more. That
      was all. Something more realistic than a courtroom. That’s all.

Id. at 174.

      Ms. Safran testified that she taught the parenting class that Father

attended and supervised two visits between Father and Child. Id. at 188. She

stated that Father participated actively in the classes. Id. Ms. Safran testified

that the visits she supervised between Father and Child were positive. Id. at

188-90.

      On November 19, 2018, the trial court entered the order terminating

Father’s parental rights pursuant to 23 Pa.C.S. § 2511(a)(1), (2), (8), and

(b). Father timely filed a notice of appeal and statement of errors complained

of on appeal pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b).

      On appeal, Father raises the following issues for our review:

      [1.] Whether the trial court erred and/or committed a fatal error
      and/or abused its discretion by allowing [CYF] to admit
      permanency review court orders as evidence to prove their case
      to terminate the parental rights of [Father to Child]?

      [2.] Whether the trial court erred and/or committed a fatal error
      and/or abused its discretion by finding that CYF proved by clear
      and convincing evidence that terminating the parental rights of
      [Father] would best serve the needs of [Child] both now and in
      the future?

See Father’s Brief at 1 (unpaginated) (some capitalization omitted).




                                      -6-
J-S23029-19



      Father first contends that the trial court erred by allowing CYF to admit

permanency review orders as evidence in the termination matter. See id. at

5.   Father notes that there are different burdens of proof at permanency

hearings, and that the rules of evidence at permanency hearings are relaxed.

Id. at 5-7. Father, however, suggests that the information about his arrests,

criminal history, and history of domestic violence contained in the permanency

orders was hearsay. Id. at 6-7.

      “[T]he decision of whether to admit or exclude evidence is within the

sound discretion of the orphans’ court. A reviewing court will not disturb these

rulings absent an abuse of discretion.   Discretion is abused if, inter alia, the

orphans’ court overrides or misapplies the law.” In re A.J.R.-H., 188 A.3d

1157, 1166–67 (Pa. 2018) (citations omitted).

      Initially, we note that Father cites no legal authority to support his

position that permanency review orders were inadmissible during the

termination hearing. Father also fails to identify which statements he believes

should have been excluded. Accordingly, he risks waiver of this issue. See,

e.g., S.M.C. v. W.P.C., 44 A.3d 1181, 1189 (Pa. Super. 2012); see also

Umbelina v. Adams, 34 A.3d 151, 161 (Pa. Super. 2011) (noting that

“[w]here an appellate brief fails to provide any discussion of a claim with

citation to relevant authority or fails to develop the issue in any other

meaningful fashion capable of review, that claim is waived” (citation

omitted)); Commonwealth v. Kane, 10 A.3d 327, 331 (Pa. Super. 2010)




                                     -7-
J-S23029-19



(“This Court will not act as counsel and will not develop arguments on behalf

of an appellant.” (citation omitted)); see also Pa.R.A.P. 2119(a).

     Regardless, Father’s issue is without merit.       Here, the trial court

examined this issue as follows:

     Specifically, Father’s counsel objected when CYF questioned its
     adoption worker about findings of fact regarding Father’s arrests
     for domestic violence and other charges. The first time, following
     the objection, Father’s counsel herself pointed out that the [c]ourt
     had the certified criminal record to review for convictions, and the
     attorney who was questioning the witness moved on. The second
     time Father’s counsel also objected to testimony regarding arrests
     noted in a Permanency Review Order, and this [c]ourt, in keeping
     with the remarks of Father’s own counsel, indicated that the
     certified criminal record would be used to distinguish between
     arrests and actual convictions and, as before, successfully urged
     that counsel for CYF move on.[fn1] Father’s counsel is correct that
     the [c]ourt did permit CYF to enter the prior orders as an exhibit.
     As to father’s criminal history and issues with domestic violence,
     Dr. Terry O’Hara, an expert in child psychology, testified
     extensively and without objection.
        [fn1] Father
                   did not object to later testimony from prior orders
        indicating that this [c]ourt sought to have Father address
        domestic violence issues through personal therapy or at the
        Women’s Center and Shelter and to follow-up testimony
        that Father had declined to do so.

     Upon conclusion of the testimony, the [c]ourt proceeded to make
     findings and issue a ruling. In determining that termination of
     parental rights was appropriate, the [c]ourt did not rely on the
     Permanency Review Orders; the [c]ourt did, however, consider
     the certified criminal record and the unchallenged testimony of the
     psychologist. This record and the testimony demonstrated a
     history of violence and a concern that this history put the child at
     risk for exposure to future violent behavior.

     Therefore, Father’s first contention lacks merit in this case
     because this [c]ourt did not rely upon the Permanency Review
     Orders in making its decision, regardless of the propriety of
     admitting those orders.

                                    -8-
J-S23029-19



See Trial Ct. Op., 1/11/19, at 7-8 (record citations omitted). We discern no

abuse of discretion or legal error in the trial court’s rationale and agree that

Father’s first issue lacks merit. See A.J.R.-H., 188 A.3d at 1166-67.

      Father next contends that the trial court erred in terminating his

parental rights under Section 2511(b). Father argues that Dr. O’Hara, the

psychologist who performed an evaluation of Father, “did not corroborate” any

positive things Father had to say about himself and that Dr. O’Hara’s

testimony was not objective.      See Father’s Brief at 7-11 (unpaginated).

Father admits that Dr. O’Hara had no legal or psychological obligation to

corroborate information provided to him. Id. However, Father contends that

once Dr. O’Hara had corroborated some information about Father, he had an

ethical obligation to explore the positive and negative information provided.

Id. Significantly, Father does not actually argue that termination was not in

the best interests of Child or assert that there was a parent-child bond

between himself and Child. Id.

      We review cases involving the termination of parental rights according

to the following standard.

      The standard of review in termination of parental rights cases
      requires appellate courts to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record. If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. A decision may be reversed for an abuse
      of   discretion    only   upon     demonstration      of    manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. The trial
      court’s decision, however, should not be reversed merely because
      the record would support a different result. We have previously


                                      -9-
J-S23029-19


      emphasized our deference to trial courts that often have first-hand
      observations of the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

      Termination requires a bifurcated analysis:

      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing evidence
      that the parent’s conduct satisfies the statutory grounds for
      termination delineated in Section 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to Section 2511(b): determination of the
      needs and welfare of the child under the standard of best interests
      of the child. One major aspect of the needs and welfare analysis
      concerns the nature and status of the emotional bond between
      parent and child, with close attention paid to the effect on the child
      of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

      The burden is upon the petitioner “to prove by clear and convincing

evidence that [the] asserted grounds for seeking the termination of parental

rights are valid.”   In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009).

Moreover, we have explained “[t]he standard of clear and convincing evidence

is defined as testimony that is so ‘clear, direct, weighty and convincing as to

enable the trier of fact to come to a clear conviction, without hesitance, of the

truth of the precise facts in issue.’” Id. (quoting In re J.L.C., 837 A.2d 1247,

1251 (Pa. Super. 2003)).




                                     - 10 -
J-S23029-19


       Section 2511(b) provides:6

       (b) Other considerations.—The court in terminating the rights
       of a parent shall give primary consideration to the developmental,
       physical and emotional needs and welfare of the child. The rights
       of a parent shall not be terminated solely on the basis of
       environmental factors such as inadequate housing, furnishings,
       income, clothing and medical care if found to be beyond the
       control of the parent. With respect to any petition filed pursuant
       to subsection (a)(1), (6) or (8), the court shall not consider any
       efforts by the parent to remedy the conditions described therein
____________________________________________


6 Father does not argue that the trial court erred in its ruling under Section
2511(a). Therefore, that issue is waived. See Krebs v. United Ref. Co. of
Pa., 893 A.2d 776, 797 (Pa. Super. 2006) (stating that a failure to preserve
issues by raising them both in the concise statement of errors complained of
on appeal and statement of questions involved portion of the brief on appeal
results in a waiver of those issues).

In any event, we would find a challenge under Section 2511(a) to be meritless.
It is well settled that “we need only agree with the orphans’ court as to any
one subsection of Section 2511(a) in order to affirm.” See In re J.T.M., 193
A.3d 403, 408 (Pa. Super. 2018) (citation omitted).

In the instant case, Father was incarcerated for a good portion of Child’s life.
Although Father was incarcerated, he made no effort to remain in contact with
Child or with CYF. See In re Adoption of S.P., 47 A.3d 817, 830 (Pa. 2012).
Even when he was released from incarceration, Father demonstrated no
meaningful interest in assuming his parental duties. Moreover, due to ongoing
mental health concerns, it was determined that Father was unable to parent
Child safely without supervision. Accordingly, the record would confirm that
Father is incapable of parenting Child and that he cannot or will not remedy
his parental incapacity. See 23 Pa.C.S. § 2511(a)(2); In re Z.P., 994 A.2d
1108, 1117 (Pa. Super. 2010) (indicating that the grounds for termination due
to parental incapacity are not limited to affirmative misconduct); In Interest
of Lilley, 719 A.2d 327, 330 (Pa. Super. 1998) (the moving party must prove
“(1) repeated and continued incapacity, abuse, neglect or refusal; (2) that
such incapacity, abuse, neglect or refusal caused the child to be without
essential parental care, control or subsistence; and (3) that the causes of the
incapacity, abuse, neglect or refusal cannot or will not be remedied” (citation
omitted)).




                                          - 11 -
J-S23029-19


      which are first initiated subsequent to the giving of notice of the
      filing of the petition.

23 Pa.C.S. § 2511(b).

      A proper analysis under Section 2511(b) requires the trial court to

consider “whether a bond exists between child and parent, and whether

termination would destroy an existing, necessary and beneficial relationship.”

Z.P., 994 A.2d at 1117 (citation omitted).    The court is not required to use

expert testimony, and social workers and caseworkers may offer evaluations

as well. Id. Ultimately, the concern is the needs and welfare of a child. Id.

      We have stated that

      [b]efore granting a petition to terminate parental rights, it is
      imperative that a trial court carefully consider the intangible
      dimension of the needs and welfare of a child—the love, comfort,
      security, and closeness—entailed in a parent-child relationship, as
      well as the tangible dimension. Continuity of the relationships is
      also important to a child, for whom severance of close parental
      ties is usually extremely painful. The trial court, in considering
      what situation would best serve the child[ren]’s needs and
      welfare, must examine the status of the natural parental bond to
      consider whether terminating the natural parents’ rights would
      destroy something in existence that is necessary and beneficial.

Id. At 1121 (quoting In re C.S., 761 A.2d 1197, 1202 (Pa. Super. 2000)).

      The trial court may “equally emphasize the safety needs of the child,

and should also consider intangibles, such as the love, comfort, security, and

stability the child might have with the foster parent.” See In re N.A.M., 33

A.3d 95, 103 (Pa. Super. 2011) (citation omitted). Additionally, the court may

emphasize the safety needs of a child. See In re K.Z.S., 946 A.2d 753, 763




                                    - 12 -
J-S23029-19



(Pa. Super. 2008). “[W]here there is no evidence of any bond between the

parent and child, it is reasonable to infer that no bond exists.” Id. at 762-63.

      This Court has recognized that “a parent’s basic constitutional right to

the custody and rearing of his . . . child is converted, upon the failure to fulfill

his . . . parental duties, to the child’s right to have proper parenting and

fulfillment   of   [the   child’s]   potential    in   a   permanent,   healthy,   safe

environment.” In re B., N.M., 856 A.2d 847, 856 (Pa. Super. 2004) (citation

omitted). Furthermore, “a child's life simply cannot be put on hold in the hope

that [he] will summon the ability to handle the responsibilities of parenting.”

In re Z.S.W., 946 A.2d 726, 732 (Pa. Super. 2008) (citation and quotation

marks omitted).

      Here, Dr. O’Hara was accepted as an expert witness without objection.

Dr. O’Hara testified that he followed generally accepted practice and protocol

for all of the evaluations completed. See N.T., 11/14/18, at 137. The record

reflects that Dr. O’Hara received positive information regarding Father and

noted it in both his report and testimony. Dr. O’Hara’s testimony indicates

that he considered all of these matters and weighed them along with

personality assessment screeners and his own observations.

      Additionally, CYS presented evidence that Father did not have contact

with Child for the majority of her life. He did not request contact until a chance

meeting with Ms. Hysong in December 2017. Thereafter, he visited with Child

no more than five times, and several of those visits occurred after the filing of

the termination petition. Both CYF caseworkers and Dr. O’Hara testified that

                                         - 13 -
J-S23029-19



there was no bond between Child and Father and that Maternal Grandparents

appropriately cared for Child and met her needs.

      Accordingly, Appellant’s challenges to the thoroughness or reliability of

Dr. O’Hara’s expert opinion due to insufficient corroboration are meritless.

Furthermore, the record provides ample support for the trial court’s ruling that

Child’s needs and welfare were best served by termination.        In short, we

discern no basis to disturb the court’s findings that no bond existed between

Father and Child, termination of Father’s rights would not be detrimental to

Child, and adoption would best serve Child’s needs and welfare. See Z.P.,

994 A.2d at 1126-27; K.Z.S., 946 A.2d at 763; In re Z.S.W., 946 A.2d at

732. Therefore, Appellant’s claim fails.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/24/2019




                                     - 14 -